Case: 12-14385   Date Filed: 10/24/2013   Page: 1 of 10


                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 12-14385
                     ________________________

                      Agency No. A077-889-201



HENRY BRAVO BENITEZ,
ROSA DEL CARMEN SALGADO MIRANDA,

                   Petitioners,

versus

US ATTORNEY GENERAL,

                   Respondent.

                     ________________________

                Petition for Review of a Decision of the
                     Board of Immigration Appeals
                      ________________________

                          (October 24, 2013)
                Case: 12-14385       Date Filed: 10/24/2013       Page: 2 of 10


Before TJOFLAT and WILSON, Circuit Judges, and PROCTOR, * District Judge.

PER CURIAM:

       Henry Bravo Benitez (Bravo) and his wife Rosa del Carmen Salgado

Miranda (Salgado)1 petition for review of the final removal order issued by the

Board of Immigration Appeals (BIA) on July 31, 2012. The BIA concluded that

Bravo, a native and citizen of Colombia, was ineligible for (1) asylum under the

Immigration and Nationality Act (INA) § 208(a), 8 U.S.C. § 1158(a); (2)

withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3); and (3)

protection under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT) under 8 C.F.R.

§ 208.16(c). Bravo challenges only the denials of his petitions for asylum and

withholding of removal. For the following reasons, we dismiss Bravo’s petition.

                                    I. BACKGROUND

       From 1997 to 1999, Bravo worked as a supervisory airplane dispatcher for

Suramericana Airlines, S.A. in Bogota, Colombia. His responsibilities included

evaluating the weight and balance of an aircraft, calculating the maximum weight a

plane could carry, and recording the weight in the plane’s manifest. In December

1997, 12 to 15 armed individuals who identified themselves as guerillas for the

       *
       Honorable R. David Proctor, United States District Judge for the Northern District of
Alabama, sitting by designation.
       1
          Salgado seeks relief only as a derivative beneficiary of her husband. For purposes of
clarity, we will refer to their arguments as Bravo’s.
                                                2
               Case: 12-14385    Date Filed: 10/24/2013   Page: 3 of 10


Revolutionary Armed Forces of Colombia (FARC) approached Bravo and

demanded to board a plane with their equipment. The guerillas told Bravo that if

he refused, he would be killed. Bravo warned them that the additional weight

would jeopardize the flight’s safety, but the guerillas nevertheless boarded the

plane. To conceal their activities, Bravo did not correct the plane’s manifest to

reflect the additional passengers and cargo. At some point after the first incident,

Bravo reported what had happened to his supervisor, who told him to keep quiet.

During the next two years, always under the threat of death, Bravo dispatched eight

to ten flights for FARC members. When Colombian authorities began

investigating some of the suspicious flights, Bravo received a threatening phone

call from the FARC, warning him about the consequences should he cooperate

with the investigation. As a result, when Colombian authorities asked Bravo about

the disparities between the actual and recorded weights of the planes, he lied and

attributed them to changes in temperature. In June 1999, Bravo quit his job. Two

months later, FARC members ambushed Bravo and his wife while they were

stopped in Bravo’s car. The attackers knocked Bravo unconscious and questioned

his wife, also an airline dispatcher, about flights, work schedules, and passenger

lists.

         In November 1999, Bravo and his wife entered the United States as B-2

nonimmigrants. One year later, Bravo applied to the Department of Homeland


                                          3
              Case: 12-14385      Date Filed: 10/24/2013   Page: 4 of 10


Security (DHS) for asylum and withholding of removal, listing Salgado as a

derivative applicant. On August 30, 2007, the DHS served Bravo and Salgado

each with a notice to appear in immigration court as aliens subject to removal

under 8 U.S.C. § 1227(a)(1)(B). In response, Bravo—with his wife as a derivative

beneficiary—sought asylum, withholding of removal, and CAT relief.

      On May 3, 2011, despite finding Bravo’s testimony and evidence credible,

the IJ denied all relief and ordered Bravo and Salgado removed to Colombia. The

IJ found that because Bravo had provided “material support” to the FARC by

acting as a dispatcher for ten flights carrying FARC members and equipment, he

was ineligible for asylum under 8 U.S.C. § 1182(a)(3)(B)(iv)(VI). The IJ also

found that Bravo’s petition for withholding of removal was due to be denied

because Bravo’s fear of persecution from the FARC lacked a nexus to any

protected ground, i.e., his race, religion, nationality, membership in a particular

social group, or political opinion. See § 1231(b)(3)(A). Bravo appealed, and the

BIA affirmed the IJ’s decision.

      The BIA agreed with the IJ that Bravo had “engaged in terrorist activity” by

providing material support to the FARC, triggering the material support bar under

§ 1182(a)(3)(B)(iv)(VI). In addition, the BIA denied Bravo’s petitions on the

alternate basis that he did not establish a nexus between a protected ground and

any past or potential persecution. This petition followed.


                                           4
              Case: 12-14385    Date Filed: 10/24/2013    Page: 5 of 10


                                  II. ANALYSIS

      Bravo raises three arguments. First, he insists that he did not provide

“material support” to the FARC. Second, he argues that the BIA erred in

concluding that he did not establish a nexus between any persecution and a

protected ground. Finally, Bravo advances a procedural due process argument,

contending that the BIA failed to afford him a fair opportunity to obtain a waiver

of inadmissibility because the BIA did not analyze his asylum claim after

determining that he had provided material support to the FARC. See

§ 1182(a)(3)(B)(i). We address each argument in turn.

A. Whether Bravo Provided Material Support to a Terrorist Organization

      Section 1182(a)(3)(B)(iv)(VI) provides that an alien is ineligible for asylum

and withholding of removal if he engages in terrorist activity by:

      commit[ting] an act that the actor knows, or reasonably should know,
      affords material support, including a safe house, transportation,
      communication, funds, transfer of funds or other material financial
      benefit, false documentation or identification, weapons (including
      chemical, biological, or radiological weapons), explosives, or
      training— . . .
      (cc) to a terrorist organization described in subclause (I) or (II) of
      clause (vi) or to any member of such an organization[.]

      Subclause (I) of § 1182(a)(3)(B)(vi) provides that a terrorist organization

means an organization “designated under section 1189 of [Title 8]." The FARC is

a “Tier I” foreign terrorist organization because the Secretary of State has



                                          5
             Case: 12-14385     Date Filed: 10/24/2013   Page: 6 of 10


designated it as such pursuant to § 1189. See 73 Fed. Reg. 68,489-02 (Nov. 7,

2008).

      We begin by noting that Bravo’s duress argument was recently foreclosed by

this court in Alturo v. U.S. Attorney General, 716 F.3d 1310 (11th Cir. 2013) (per

curiam). In Alturo, the plaintiff, another Colombian national, argued that the

material support bar did not apply to him because any help that he provided to the

United Self-Defense Forces of Colombia (AUC) was given under duress. Id. at

1312. We reasoned that because Congress has “enacted a separate waiver

provision that vests ‘sole unreviewable discretion’ with the Secretary of State and

the Secretary of Homeland Security to waive the [material support] bar” so long as

the alien’s support was not voluntary, we would not read a duress exception into

§ 1182(a)(3)(B)(iv)(VI). Id. at 1314; see also Barahona v. Holder, 691 F.3d 349,

355–56 (4th Cir. 2012); Annachamy v. Holder, 686 F.3d 729, 734–35 (9th Cir.

2012). In addition, the plain language of the material support bar contained no

duress exception. Alturo, 716 F.3d at 1314. Bravo’s argument that his support

was de minimis rather than material is also without merit. The plain language of

the material support bar lists “transportation” as an example of material support,

and Bravo provided the FARC with air transportation. § 1182(a)(3)(B)(iv)(VI).




                                          6
              Case: 12-14385     Date Filed: 10/24/2013   Page: 7 of 10


B. Whether Bravo Was Persecuted on Account of a Protected Ground

      Bravo’s second argument is that substantial evidence did not support the

BIA’s finding that he did not meet his burden of establishing past persecution on

account of his political opinion or membership in a particular social group. We

review the BIA’s finding under the substantial evidence test. Seck v. U.S. Att’y

Gen., 663 F.3d 1356, 1364 (11th Cir. 2011). Under this standard, we must “view

the record evidence in the light most favorable to the agency’s decision and draw

all reasonable inferences in favor of that decision.” Adefemi v. U.S. Att’y Gen.,

386 F.3d 1022, 1027 (11th Cir. 2004). As we noted earlier, to establish a claim for

asylum, Bravo must show a nexus between past persecution and a protected

ground, such as his political opinion or membership in a particular social group.

See § 1158(b)(1)(B)(i).

      Bravo first contends that he was persecuted on account of his political

opposition to the FARC. He points to his reluctance to assist the organization, and

his report of the first incident to his supervisor despite the FARC’s threats. We,

however, agree with the BIA that the “FARC’s actions against him were aimed at

forcing him in his occupation as an airplane dispatcher to assist them in flying

cargo and passengers,” and not actions taken to persecute him because of his

political leanings. Indeed, most, if not all of the evidence points towards this

conclusion.


                                          7
              Case: 12-14385     Date Filed: 10/24/2013     Page: 8 of 10


      Nor are we persuaded that the FARC sought to harm Bravo on account of

his membership in a particular social group. Bravo argues that “former flight

dispatchers” are a particular social group, and that after he resigned he was

attacked on account of his membership in the group. Citing our decision in

Castillo-Arias v. U.S. Attorney General, 446 F.3d 1190 (11th Cir. 2006), the BIA

found that Bravo had not established that “former flight dispatchers” were a social

group qualifying for protection under the INA, because “former flight dispatchers”

are not, as we said in Castillo-Arias, people with a “shared characteristic . . . that

the members of the group either cannot change, or should not be required to

change because it is fundamental to their individual identities or consciences.” Id.

at 1193 (omission in original) (quoting Matter of Acosta, 19 I. & N. Dec. 211, 233

(BIA 1985), overruled on other grounds by Matter of Mogharrabi, 19 I. & N. Dec.

439, 447 (BIA 1987)).

      In Castillo-Arias, we adopted the BIA’s Acosta formulation of what

constitutes a “particular social group.” Id. at 1196. Although former flight

dispatchers might, in one sense, have a “shared past experience,” we cautioned in

Castillo-Arias against “rendering ‘particular social group’ a catch-all for all groups

who might claim persecution.” Id. at 1197. In that case, we held that drug-cartel

informants “who remain anonymous are not visible enough to be considered a

‘particular social group.’” Id. Viewing the record in the light most favorable to


                                           8
              Case: 12-14385    Date Filed: 10/24/2013    Page: 9 of 10


the BIA, we agree that “former flight dispatchers” do not have the social visibility

to warrant being considered a particular social group. Bravo points to no evidence

that a former flight dispatcher would be “highly visible” in the community. Id. at

1194 (internal quotation marks omitted). We therefore conclude that because

Bravo was not a member of a particular social group, he did not establish a nexus

between any persecution and a protected ground.

C. Whether Bravo’s Due Process Rights Were Violated

      Bravo’s final argument is that his due process rights were violated because

he was deprived of his ability to seek a waiver under § 1182(d)(3)(B)(i).

According to current DHS policy, that waiver may only be granted if, the material

support bar notwithstanding, the alien would have been eligible for asylum. See

U.S. Citizenship and Immigration Services, USCIS Implementation Memorandum

at 4 (May 24, 2007), available at http://www.uscis.gov/files/pressrelease

/MaterialSupport_24May07.pdf (last visited Aug. 9, 2013) (providing that an

exemption will only be considered for an alien who “is otherwise eligible”). Bravo

argues that because the BIA never reached the merits of his asylum claim, it

deprived him of a fair chance to be eligible for the waiver.

      We are aware that this issue has not yet been decided in this circuit, although

it was recently addressed by the Seventh Circuit in FH-T v. Holder, — F.3d —,

No. 12-2471, 2013 WL 3800252, at *11 (7th Cir. July 23, 2013) (holding that there


                                          9
               Case: 12-14385       Date Filed: 10/24/2013      Page: 10 of 10


was no evidence that Congress “intended the waiver provision to require [BIA]

adjudication of the merits of asylum claims in every case triggering the material

support for terrorism bar”). However, we need not reach the issue in light of the

fact that the BIA did reach the merits of Bravo’s asylum claim. It is true that the IJ

only reached the nexus issue with regard to Bravo’s withholding of removal claim,

but the BIA explicitly held that Bravo had failed to show a “past persecution or a

well-founded fear of future persecution,” which is the standard for asylum. See Li

Shan Chen v. U.S. Att’y Gen., 672 F.3d 961, 964–65 (11th Cir. 2011) (per curiam).

It is therefore apparent that the BIA reached the merits of Bravo’s asylum claim,

and found it wanting.2 With that in mind, we leave for another day the decision of

whether Bravo’s due process rights would have been violated had the BIA failed to

reach the merits of his asylum claim.

       PETITION DISMISSED.




       2
         As to Bravo’s withholding of removal claim, we note that “[w]here an applicant is
unable to meet the ‘well-founded fear’ standard for asylum, [s]he is generally precluded from
qualifying for either asylum or withholding of [removal].” Silva v. U.S. Att’y Gen., 448 F.3d
1229, 1243 (11th Cir. 2006) (alterations in original) (internal quotation marks omitted).
                                               10